DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 22 AUGUST 2022 with the AFCP has been considered.  Claims 1-23 are pending, Claims 11-23 are withdrawn from consideration as a non-elected invention without traverse. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the REMARKS filed on 22 AUGUST 2022, Applicant has asserted that the combination of references does not suggest the language of "wherein the imprinted polymer comprises individual form-fitting sites and is shaped to have a profile that substantially matches a profile of the target molecule, such that the target molecule can form-fit and bind to the imprinted polymer."  Neither the PLAXCO or the AFTIM reference teach or suggest this limitation.  
The cited section the Examiner had previously pointed out merely teaches that "imprinted and non-imprinted polymers were synthesized" by creating a "mixture" of various molecules, and that after synthesis, the template molecule is removed from the sorbent.  There is no teaching or suggestion of physical sites configured to form-fit to a target molecule when the target molecule is present in a biological sample.
The Examiner has updated the search and has considered the amendment to the claims where “such that the target molecule can form-fit and bind to the imprinted polymer when the target molecule is present in the biological sample”.  Upon further search and consideration, the invention directed towards a biosensor for detecting a target molecule in a biological sample, the biosensor comprising: a recognition layer comprising an imprinted polymer; an electrode electrically coupled to the recognition layer; and a logic circuit comprising a processor and a non-transitory memory with computer executable instructions embedded thereon; wherein the imprinted polymer is synthesized by combining functional monomers with template molecules and cross-linkers in a porogenic solvent and polymerizing the functional monomers to fix the functional monomers in place; wherein the imprinted polymer comprises individual form-fitting sites and is shaped to have a profile that substantially matches a profile of the target molecule, such that the target molecule can form-fit and bind to the imprinted polymer when the target molecule is present in the biological sample; wherein the electrode is configured to detect a measurement of an electrical property of the recognition layer; and wherein the logic circuit is electrically coupled to the electrode and the computer executable instructions cause the processor to identify the electrical property detected with the electrode when the target molecule binds to the imprinted polymer is not found or suggested by the prior art of record or upon further search and consideration by the Examiner.  
Claims 1-10 are allowed. 
EXAMINER’S AMENDMENT
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-23 directed to a method non-elected without traverse on 15 APRIL 2022.  Accordingly, claims 11-23 have been cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 11-23 have been cancelled. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797